DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I with traverse in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the ground(s) that groups 1 and 2 are not lack of unity since both method comprising measuring expression of RAB5 expression on cancer cell.  This is persuasive.  Thus, the restriction between groups 1 and 2 is withdrawn. 
The Office also acknowledges that applicant elects species measuring RAB5 protein (claim 2), RAB5A (claim 4), RAB4 (claim 7), HER2 (claim 10) and antibody trastuzumab as corresponding antibody and breast cancer. 
Claims 3, 5-6, 8, 12, 17, 20-34, and 36-50 have been cancelled.
Claims 51-56 have been added.
Claims 1-2, 4, 7, 9-11, 13-16, 18-19, 35, and 51-56 are pending.
Newly added claims 51-56 reciting a kit (product) do not belong to the elected group, therefore, are drawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. 
Claims 1-2, 4, 7, 9-11, 13-16, 18-19, and 35, drawn to a method of treating cancer (elect breast cancer) in a subject comprising measuring RAB5 (elect RAB5A) in an vitro assay and administering antigen binding protein (elect HER2) or its drug/toxin 

	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 11/5/2020 and 5/14/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Improper Markush grouping

Claims 10-11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush groupings set forth in claims 10 and 11 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the antigens or immunoconjugates has unique structure and sequence which is not shared by others. The target antigens have different structures and expressed on different cancer cells.  The elected antigen HER2 and anti-HER2 antibody trastuzumab do not have common feature in the sequences with other antigens listed in claim 10, thus treating the cells expressing less or not HER2 may not achieve the same result as treating HER2 expressing or overexpressing cancers treated with trastuzumab emtansine (elected).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 7, 9-11, 13-16, 18-19, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.
  
The claims are drawn to a method of treating a cancer comprising:
 obtaining a sample and measuring the expression levels of RAB5 in a cancer cell in vitro, and 
administering an antigen binding protein-drug conjugate targeting a surface antigen protein if the RAB5 in cancer cell is increased as compared to predetermined reference level, or 
administering an antigen binding protein (without drug/toxin) targeting a surface antigen if the RAB5 in cancer cell is decreased as compared to predetermined reference level . 

The claimed invention directs to a method of correlating the levels of expression of RAB5 protein to treatment selection that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application.

According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? 
Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims recite n natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 
Answer to Step 2A: Yes, claim 1 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
Administrating conjugate comprising antigen binding protein linked to drug OR antigen binding protein alone without drug is correlated with the levels of RAB5  The judicial exception present in claim 1 is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis' ; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of selection of treatment in a subject based on the expression of RAB5 in the tumor from the subject, which is not patentable subject matter under current guidance of USPTO.
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.


Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4, 7, 9-11, 13-16, 18-19, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are rejected because base claims 1 and 35 reciting “compared to predetermined reference level….” However, none of the claims nor the specification has defined what the predetermined reference level is or where the level comes from.  Thus one skilled in the art would not be clear how to apply the predetermined level in the claims.  Clarification would be appreciated. This renders the dependent claims indefinite.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement: 
Claims 1-2, 4, 7, 9-11, 13-16, 18-19, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of treating HER2 expressing cancer including breast cancer with trastuzumab emtansine or anti-HER2 therapy based on the increased levels of RAB5, does not reasonably provide enablement for the full scope of the invention as set forth in the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant elected HER2 as surface antigen on the cancer cells and trastuzumab as antigen binding protein.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in 
The claims are broadly drawn to a method of treating a cancer comprising:
measuring the expression level of RAB5 in the cancer cells by an in vitro assay, and administering an immunoconjugate (antigen binding protein that is linked to a drug or toxin) targeting a surface antigen of the cancer cells if the expression level of RAB5 in the cancer cell sample is increased as compared to a predetermined reference level, or administering an antigen binding protein without drug conjugate targeting a surface antigen of the cancer cells if the expression level of RAB5 in the cancer cell sample is decreased as compared to the predetermined reference level. 
	Thus, the claimed invention is correlating the levels of RAB5 expression to select treatment method for any cancer therapy with any antigen binding protein that targets the antigen on tumor cells.
To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provides an enabling disclosure of how to make and use the claimed invention. The objective of the claims is treating patients with a cancer based on RAB5 levels. Thus, it would be expected that one of skill in the art would be able to treat any cancers in patients to achieve a result without undue a quantity of experimentations.  
The specification teaches T-DM1 being anti-HER2 antibody trastuzumab linked to high toxic drug maytansine-DM1 and teaches a method of selecting treatment for drug sensitive cancer cells in vitro assay based on the levels of RAB5 protein expression on those cells (page 27+ result).  The specification teaches that the cancer 
	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification merely provides enabled disclosure and direction/guideline for in vitro assay using breast cancer cell lines that express high or low levels of HER2 and RAB5 to respond to treatment with only anti-HER2 antibody or conjugate thereof. Thus, the specification does not teach
1) expression levels of RAB5 in any other cell lines or other types of cancers that relates to tumor antigen targeting therapy; 
2) difference in sensitivity of breast cancer cell lines treated with trastuzumab and its DM1 conjugate (T-DM1) as claimed in claim 1, e.g. SK-BR-3 (high levels of RAB5, figure 1-2) is sensitive to both trastuzumab and T-DM1, while SKOV-3 (low levels of RAB5) is less sensitive to both trastuzumab and T-DM1 (Fig 1B).
	Thus, there is discrepancy between the claimed methods for treating all cancers including HER2 expressing cancer based on the RAB5 expression levels and what has been disclosed in the application. One skilled in the art would not know how to use/practice without further investigate/study whether status of expression levels of those two proteins achieving the same result without undue quantity of experimentation.
One skilled artisan in the art would understand that both trastuzumab and its DM1 conjugate T-DM1 are targeting therapy based on the expression level of HER2 on 
According to the description of the application one skilled in the art would not conclude that the cells expressing different levels of RAB5 have different sensitivity to trastuzumab and T-DM1.  The specification does not teach the difference of trastuzumab and T-DM1 in binding to HER2 antigen in those cell lines when the expression levels of RABs are different.  Thus, it is not clear how applicant draw a conclusion of treating all the cells having less expressed RAB5 using trastuzumab as claimed and the cells having high expressed RAB5 using T-DM1. 
The state of the art has not revealed such discrepancy.  For example, Zhao et al (Cancer Sci 101:1454-1462, 2010) teach that Rab5a overexpression promoting ovarian cancer cell proliferation associated with epidermal growth factor (EGF/EGFR) signaling pathway, which is the same family protein of HER2 with similar signal pathway, but not other protein families (entire document).
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for claimed method of treating all cancer without further defining the 
MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.

Written Description: 
1) Antigen binding protein,
2) difference in sensitivity between antibody-drug (toxin) and antibody self.

Claims 1-2, 4, 7, 9-11, 13-16, 18-19, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide 

The claims are broadly drawn to a method of treating a cancer comprising: measuring the expression level of RAB5 in the cancer cells by an in vitro assay; and administering an immunoconjugate (antigen binding protein that is linked or joined to a drug or toxin) targeting a surface antigen of the cancer cells if the expression level of RAB5 in the cancer cell sample is increased as compared to a predetermined reference level, or administering an antigen binding protein targeting a surface antigen of the cancer cells that does not comprise a drug or toxin if the expression level of RAB5 in the cancer cell sample is decreased as compared to the predetermined reference level.
Applicant elected HER2 as surface antigen on the cancer cells and trastuzumab as antigen binding protein.
The specification teaches T-DM1 being anti-HER2 antibody trastuzumab linked to high toxic drug maytansine-DM1 and teaches a method of selecting treatment for drug sensitive cancer cells in vitro assay based on the levels of RAB5 protein expression on those cells (page 27+ result).  The specification teaches that the cancer cells are breast cancer lines (SK-BR-3 and AU-565) expressing high levels of both RAB5 and HER2, which are sensitive to Trastuzumab and its conjugate T-DM1 treatment and breast cancer cell lines (SKOV-3 and MAD-MB-435) expressing low levels of RAB5 and HER2 have low sensitivity to the anti-HER2 antibody trastuzumab and conjugate T-DM1 (figures 1-4).

 the term "antigen binding protein" refers to a protein comprising a 
portion that binds to an antigen and, optionally, a scaffold or framework portion that allows the15 antigen binding portion to adopt a conformation that promotes binding of the antigen binding protein to the antigen. Examples of antigen binding proteins include antibodies, antibody fragments (e.g., an antigen binding portion of an antibody), antibody derivatives, and antibody analogs. The antigen binding protein can comprise, for example, an alternative protein scaffold or artificial scaffold with grafted CDRs or CDR derivatives. Such scaffolds include, but are not20 limited to, antibody-derived scaffolds comprising mutations introduced to, for example, stabilize the three-dimensional structure of the antigen binding protein as well as wholly synthetic scaffolds comprising, for example, a biocompatible polymer. 

	Thus, the phrase “antigen binding protein” includes antibody variants or analogs and scaffold, grafted CDR or derivatives thereof. 
	However, the specification at the time of filing the application does not teach:
1) antigen binding protein other than the anti-HER2 antibody trastuzumab and its conjugate T-DM1; 
2) difference in sensitivity of trastuzumab and its DM1 conjugate (T-DM1) in those tested breast cancer cells according to RAB5 expression as claimed set forth in claim 1;
3) any cancer antigen targeting therapy related to RAB5 levels other than breast cancer anti-HER2 therapy. 
 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  
The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed antigen binding protein without structural definition. The specification does not teach antigen binding protein other than 
difference in sensitivity of trastuzumab and its conjugate on the inhibiting growth for HER2 expressing cells. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed, claimed antigen binding protein would encompass a genus of antibody variants in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the variants of antibody. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed method of treating a cancer comprising administering an antigen binding protein based on RAB5 levels do not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath 
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.

Conclusion
	No claim is allowed. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Zhao et al (Cancer Sci 101:1454-1462, 2010) teach Rab5a overexpression promoting ovarian cancer proliferation associated with APPLI linked EGFR signaling pathway assayed in in vitro method (entire document figure 4 in particular).  Zhao et al teach RAB5 protein interacting with APPL1 related protein and exact feedback regulation of APPL1 gene expression and cancer cell proliferation (page (figures10+).  Zhao et al do not teach administering immunoconjugate or antigen binding protein based on the levels of RAB5 protein.
	Mendoaz et al (J Cell Sci 126:3835-47, 2013) teach RAB5 activation promoting focal adhesion disassembly migration and invasiveness in tumor cells.  Specifically, Mendoaz et al teach a method comprising determining the expression of RAB5 in breast cancer cell line and correlated cell migration/invasion with increased activity of RAB5 that requires focal adhesion (adhesion molecule) disassembly (figure 1-4) and inhibition of RAB5 by Sh-RAB5reduces cell spreading (figure 2).  Mendoaz et al do not teach administering antigen binding protein or immunoconjugate thereof that targeting tumor antigen (e.g focal adhesion molecule here) to treat the cancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642